Citation Nr: 0712075	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-30 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC which denied the veteran's service 
connection claim for PTSD.

In November 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As this 
case is being remanded for other matters, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided to the veteran.

In this case, the veteran seeks entitlement to service 
connection for PTSD.  He has claimed that his PTSD is related 
to an incident which occurred during his second period of 
active duty service.  In a PTSD Questionnaire submitted in 
December 2003, the veteran related that while in service, in 
1978, he returned to Germany after a leave at home.  He was 
assigned to the cooks section and was with that group during 
field maneuvers.  Upon the section's return to the rear, it 
was determined that a machine gun charged out to the cooks 
was missing.  He and the other cooks were held under guard 
until the weapon could be located.  During this period of 
confinement, the veteran was involved in an altercation which 
resulted in the veteran being charged with assault and 
disrespect to a commanding officer.  In September 1978, the 
veteran was charged with simple assault but had no prior 
disciplinary actions.  It was noted in his service records 
that the veteran demonstrated outstanding service as a cook.  
He received an "under other than honorable" discharge in 
November 1978.  In July 1979, that VA made a determination 
that his actions in service were not willful and persistent 
misconduct, and his discharge was upgraded to "honorable" 
for purposes of VA benefits.

In November 2005, the veteran testified before the 
undersigned at a personal hearing.  He claimed that his PTSD 
symptoms stemmed from his uncertainty of what was going to 
happen to him and fear of being physically harmed during his 
confinement.  He stated that from 1978 until 1998, he self-
medicated his PTSD symptoms with alcohol.  The veteran's 
claim for service connection for alcoholism was previously 
denied by the RO in November 1998.  The RO received the 
veteran's PTSD claim in June 2003.  

A review of the medical evidence in this case reveals a May 
2003 VA psychologist note in which the veteran was diagnosed 
with PTSD (non-combat) and polysubstance abuse.  The 
physician did not specifically attribute the diagnosis of 
PTSD to service.  It appears that the VA clinical 
psychologist provided this diagnosis with out review the 
veteran's claims file.  The Board notes that the veteran has 
alternatively diagnosed with major depressive disorder, 
depression, and polysubstance abuse.  

A review of the record reveals that in May 2003, the veteran 
stated that after the death of his father when the veteran 
was 18 months old, he was raised by his mother's cousin who 
physically abused him until he ran away at age 14.  Also, by 
age 14, he stated that he was an alcoholic, and used 
marijuana starting at age 15.  He related that he joined the 
Army at age 24 because he was "bored" and his marriage was 
failing.  It is not known what the veteran did socially or 
occupationally between the ages of 18 and when he volunteered 
for the army at age 23.  

The veteran's VA psychiatric clinical records also indicate 
that he underwent substance abuse treatment from April 1990 
to May 1990 at the Washington, DC VA Medical Center (VAMC).  
In addition, the veteran underwent a 9-day hospitalization at 
the Columbia VAMC in 1996; however, none of these clinical 
records have been associated with the veteran's claims file.  
The Board notes that the VA medical evidence in this case 
only dates back to 1998.  As such, the outstanding medical 
evidence is in the constructive possession of VA and must 
therefore be located and associated with the veteran's claims 
file.

In light of the foregoing, the Board finds that, given the 
veteran's diagnoses of PTSD, major depressive disorder, 
depression, as well as the service personnel records which 
document his claimed stressor, a medical opinion would be 
helpful in addressing whether the evidence suggests a link 
between the veteran's claimed in-service stressful 
experiences and any currently diagnosed psychiatric disorder, 
to include PTSD.  See 38 C.F.R. § 3.304(f)(3).  No such 
opinion is currently of record.  Moreover, given the nature 
of the claims on appeal, a medical opinion is necessary to 
establish the relationship, if any, between all currently 
diagnosed psychiatric disorders, to include depression, and 
the veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran 
and obtain the name, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
who treated the veteran for an acquired 
psychiatric disorder and/or substance 
abuse both prior to and following his 
separation from service.  After 
securing the necessary release, the RO 
should obtain these records.  Of 
particular interest are any outstanding 
VA medical records include psychiatric 
treatment records or substance abuse 
treatment from the Washington, D.C. 
VAMC dated from April 10, 1990, to May 
11, 1990, and records of a 9-day 
hospitalization at the Columbia VAMC in 
1996.  Any current VA medical records 
dated from 2003 to the present should 
also be obtained.  

3.  After the above development has 
been completed, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the etiology 
of any currently diagnosed psychiatric 
disorder(s), to include PTSD.  All 
indicated tests and studies are to be 
performed, and all currently diagnosed 
psychiatric disorders should be clearly 
identified.  Prior to the examination, 
the claims folder must be made 
available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the psychiatrist.  The psychiatrist 
should state whether the veteran has a 
current diagnosis of PTSD that has been 
diagnosed in accordance with the DSM IV 
criteria.

If PTSD is diagnosed, the psychiatrist 
should identify the specific 
stressor(s) that support the diagnosis, 
and whether the stressors stem from 
incidents during the veteran's 
childhood/adolescence, the veteran's 
non-combat military service, or events 
occurring after service.  Thereafter, 
if PTSD is diagnosed, the psychiatrist 
should render an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or greater) the 
PTSD is related to a documented service 
incident.  If PTSD is not diagnosed, 
the physician should explain why the 
diagnosis was not made.

The physician should also determine 
whether the veteran has a depressive 
disorder or any other an acquired 
psychiatric disorder.  If any 
psychiatric disorder other than PTSD is 
identified, the physician should render 
an opinion as to whether it is at least 
as likely as not (i.e., there is at 
least a 50 percent probability) that 
the disorder is related to the 
veteran's service.  The rationale for 
all opinions expressed must be clearly 
set forth by the physician in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and location of any 
requested examination. A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.   When the above development has 
been completed, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and the 
representative an opportunity to 
respond within the time allowed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



